DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
 
Status of Claims
3.	Claims 1-20 are pending in this application.

Allowable Subject Matter
4.	Claims 1-20 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) for replacing only non-overlay portion in a modifiable content-segment by identifying, on a channel on which a content-distribution system is scheduled to transmit a linear sequence of content-segments comprising a first content segment sequentially followed by a modifiable content-segment, an upcoming content-modification opportunity for replacing the  wherein the first content-segment includes an overlay content portion, and wherein the modifiable content-segment includes the overlay content portion and a non-overlay content portion, responsive to identifying the upcoming content-modification opportunity on the channel, identifying a content-presentation device tuned to the channel, determining location data that identifies a location of the overlay content portion relative to the non-overlay content portion in one or more frames of the modifiable content-segment; and transmitting to the identified content-presentation device, the determined location data to facilitate the content-presentation device performing, in connection with identified upcoming content-modification opportunity on the channel, a content-replacement operation in which the identified content-presentation device replaces only the non-overlay content portion with supplemental content such that the content-presentation device generates and presents one or more resulting frames that each include the supplemental content and the overlay content portion…” in Independent Claim 1 to be obvious.
	
Claim 10 directed to a non-transitory computer-readable storage medium, having stored thereon program instructions to execute the method as recited in claim 1 is also allowed.
	Claim 16 directed to a computing system to implement the corresponding method as recited in claim 1 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426